NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NATIONAL LABOR RELATIONS                        No.    21-71060
BOARD,
                                                NLRB Nos. 31-CA-028589
                Petitioner,                               31-CA-028661
                                                          31-CA-028667
 v.                                                       31-CA-028700
                                                          31-CA-028733
AMPERSAND PUBLISHING, LLC, DBA                            31-CA-028734
Santa Barbara News-Press,                                 31-CA-028738
                                                          31-CA-028799
                Respondent.                               31-CA-028889
                                                          31-CA-028890
                                                          31-CA-028944
                                                          31-CA-029032
                                                          31-CA-029076
                                                          31-CA-029099
                                                          31-CA-029124


                                                MEMORANDUM*

                     On Petition for Review of an Order of the
                         National Labor Relations Board

                       Argued and Submitted April 14, 2022
                              Pasadena, California

Before: PAEZ, SMITH,** and BADE, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Ampersand Publishing, LLC (“Ampersand”) does business as the

Santa-Barbara News-Press (“News-Press”), a daily newspaper. The Graphic

Communications Conference, International Brotherhood of Teamsters (“Union”),

which represents a bargaining unit of Ampersand’s employees, filed several unfair

labor practice charges alleging that Ampersand violated the National Labor

Relations Act (“Act”). After a hearing, the National Labor Relations Board

(“NLRB” or “Board”) held that Ampersand had violated numerous sections of the

Act. Ampersand Publ’g, LLC, 362 N.L.R.B. 252, 252 & n.1 (2015). The Board

entered several remedies, including that Ampersand make unit employees whole

for losses they suffered because of discontinued merit pay raises and the use of

non-union employees; provide backpay to two terminated employees, Dennis

Moran (“Moran”) and Richard Mineards (“Mineards”); and reimburse the Union

for the costs and expenses it incurred in collective bargaining. Id. at 252-54.

      The parties could not reach an agreement about the amount of backpay due

to employees and the amount of reimbursement due to the Union, so the Regional

Director for the relevant region of the NLRB issued a compliance specification

detailing her calculations of how much Ampersand owed. The Board granted

summary judgment as to portions of the specification, holding that Ampersand’s



      **
            The Honorable D. Brooks Smith, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.

                                          2
answer did not specifically refute the calculations. After a hearing on the

remaining issues, an Administrative Law Judge (“ALJ”) granted the full amount

claimed in an amended version of the specification. Ampersand filed exceptions to

this decision, and a three-member panel of the Board affirmed. The NLRB

subsequently applied to this court for enforcement of its compliance order.1 We

have jurisdiction under 29 U.S.C. § 160(e), and we grant the petition for

enforcement.

      This Memorandum addresses only Ampersand’s challenges to the amounts

claimed in the compliance specification. In a concurrently filed opinion, we

address the company’s argument about whether legal fees incurred during

bargaining are recoverable and hold that they are.

      1. The Board did not err in finding that there was sufficient evidence to

support the Union’s claimed expenses. The Board’s findings of fact are reviewed

for substantial evidence, and we will “not displace the NLRB’s choice between

two fairly conflicting views.” Retlaw Broad. Co. v. NLRB, 53 F.3d 1002, 1007

(9th Cir. 1995). Although the Union’s lawyer, Ira Gottlieb, could no longer recall

the details of his activities, the record contains extensive billing records detailing

the work he performed, and the Board reasonably concluded that these records


      1
       Because Ampersand objects to only select portions of the Board’s order,
the Board is entitled to summary enforcement of the unchallenged portions. See
NLRB v. Legacy Health Sys., 662 F.3d 1124, 1126 (9th Cir. 2011).

                                           3
were contemporaneously prepared, reliable, and trustworthy. That constitutes

substantial evidence to support the Union’s claimed amount of legal fees.

      Similarly, the record contains a careful and detailed estimate of the expenses

the Union spent on its lead negotiator, Nicholas Caruso, which is sufficient to

support those claimed expenses even though Caruso could not specifically recall

the breakdown of his time. Although it is true that Caruso was paid a flat salary,

the Board’s order is fairly designed to compensate the Union for the time he spent

on futile bargaining efforts rather than on other work. This is consistent with

standard NLRB practice. See Fallbrook Hosp. Corp., 360 N.L.R.B. 644, 646

(2014), enf’d, 785 F.3d 729 (D.C. Cir. 2015).

      Finally, the Union’s contemporaneous expense reports provide substantial

evidence to support its claimed travel expenses, even though it shredded the

original receipts, and to find that those expenses were normal and reasonable.2



      2
        Ampersand’s argument that the Union’s destruction of the receipts requires
reduction of the award as a sanction is unavailing. The Board reasonably
determined that “[t]he documents were destroyed as part of a normal document
destruction policy” and “there is no evidence that any document was shredded as a
result of any fraud, bad faith, or desire to suppress the truth.” And Ampersand
offered no reason to believe that it suffered any prejudice “occasioned by the
destruction of the records.” In the absence of either bad faith or prejudice, the
Board’s determination that the Union should be awarded its full claimed expenses
was not erroneous. See Ryan v. Editions Ltd. W., Inc., 786 F.3d 754, 766 (9th Cir.
2015). For the same reasons, we also reject Ampersand’s argument that Moran
and Mineards’s failure to maintain written records of their job search should lead
to a reduction in their backpay awards.

                                          4
Although Ampersand asserted—without citation to authority—that it was

unreasonable for the Union to use a negotiator from out of state, we do not agree.

      2. Ampersand challenges the specific backpay awards for Moran and

Mineards, arguing that both men failed to make reasonable efforts to mitigate their

damages and that their backpay should therefore be reduced. The NLRB’s power

to order backpay “is a broad discretionary one, subject to limited judicial review.”

Fibreboard Paper Prods. Corp. v. NLRB, 379 U.S. 203, 216 (1964). We will

overturn an order on backpay only when the award is “arbitrary or unreasonable,”

NLRB v. Int’l Ass'n of Bridge, Structural & Reinforced Iron Workers Union, Local

378, 532 F.2d 1241, 1242 (9th Cir. 1976), or where there is “no substantial

evidence to support the Board's findings,” NLRB v. United Bhd. of Carpenters, 531

F.2d 424, 426 (9th Cir. 1976). Once the General Counsel has established the gross

amount of backpay due to a claimant, “the burden shifts to the employer to

establish facts that would reduce that amount.” Kawasaki Motors Mfg. Corp., USA

v. NLRB, 850 F.2d 524, 527 (9th Cir. 1988). “This is a difficult burden because

doubts must be resolved against the employer who committed the unfair labor

practice.” Id.

      Ampersand argues that Moran failed to sufficiently mitigate his damages

because he voluntarily quit his interim employment. When a discriminatee

voluntarily quits his interim employment, the General Counsel bears the burden of


                                          5
showing that the decision to quit was reasonable. See Minette Mills, Inc., 316

N.L.R.B. 1009, 1010 (1995). The Board concluded that the General Counsel had

met this burden in light of the increased work demands, financial hardship, and

lack of support Moran experienced in his interim employment. This finding is

supported by substantial evidence in the record, particularly Moran’s own

unrebutted credible testimony. A discriminatee “is not required to seek or retain a

job more onerous than the job from which he or she was discharged,” and the

Board properly concluded that Moran’s decision to leave his interim job did not

undermine his overall efforts to mitigate his damages. Kawasaki Motors, 850 F.2d

at 528.

      Ampersand argues that Mineards failed to sufficiently mitigate his backpay

damages because he took a lower-paying, part-time job as interim employment and

stopped looking for additional work once he began receiving a pension and Social

Security benefits. A discriminatee “must seek interim employment substantially

equivalent to the position of which he or she was unlawfully deprived and that

employment must be suitable to a person of like background and experience.”

Tubari Ltd. v. NLRB, 959 F.2d 451, 454 (3d Cir. 1992) (internal quotation marks

and citation omitted). The interim employment need not pay the same to be

considered substantially equivalent, however, and “a discriminatee who accepts

suitable interim employment, even at a lower wage, has no continuing duty to


                                         6
search for a more lucrative job.” Id. at 458. Here, the Board found that

Mineards’s position with the Montecito Journal was substantially equivalent to his

prior position with the News-Press. This finding was supported by substantial

evidence in the record, and Ampersand does not offer any evidence to compel the

conclusion that the backpay award should be reduced. And even if the jobs had

not been substantially equivalent, Ampersand did not carry its burden of proving

that Mineards failed to use reasonable diligence in seeking other employment

because it offered no evidence that substantially equivalent jobs existed and that

Mineards was not reasonably diligent in seeking them. Therefore, its mitigation

defense fails.

      3. Ampersand raises two evidentiary objections in brief and conclusory

footnotes. These fail to raise any arguments with sufficient specificity, see Fed. R.

App. P. 28(a)(8)(A), so we do not consider them, see Greenwood v. FAA, 28 F.3d

971, 977 (9th Cir. 1994).

      PETITION FOR ENFORCEMENT GRANTED.




                                          7